Title: Joseph Delaplaine to Thomas Jefferson, 11 May 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            
              Dear sir,
               Philadelphia May 11th 1816.
            
            I had the honour of duly receiving your obliging favour of the 9th of February last.
            You have been pleased to correspond with me much on the subject of your portrait. Being very desirous to obtain it, and fearing that Mr Stuart will never be prevailed upon to give up yours, I avail myself of your kind offer to receive in your house, any Artist I might send to further my Work. Accordingly I have engaged one of our
			 best portrait painters, Mr Otis of this City, who has Contracted, and made arrangements to set out for your Mansion on the First day of June next, for the express purpose of painting your portrait for my work. Mr Otis will take with him a volume of publick characters, a work you already mentioned to me, in which your biography is given. I take the liberty of sending it to you for the purpose of having it
			 corrected, if it needs it; for I purpose to take great care that justice shall be done to your life. The alterations or corrections be pleased to give on a piece of paper if you see proper, &
			 Mr Otis will take charge of them as well as the Book.
            I cherish the hope that I may be enabled to accompany Mr Otis to your house. I shall endeavour so to do.
            I beg you to have the goodness to inform me whether it will be your pleasure to receive Mr Otis at the time mentioned.
            The late President Adams has lately sat for his portrait for me to young Mr Morris Morse who studied in London..—Mr Monroe sat to Mr Wood for me a few days ago, & the President promised to do the same. Mr Clay also sat. I take the liberty of enclosing a head of Columbus which be pleased to do me the favour to accept.
            
              I remain with perfect respect & esteem Your obedt humle st
              Joseph Delaplaine
            
          
          
            P.S. In a few days I will have the pleasure of sending your Vespucius. The engraver has nearly done with it
          
        